DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 06/14/2021, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of the following reference: in view of Pandey et al (US 2016/0220228 A1 A1, 2014) for claim 1, 8, and 14

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 6, 8, 10, 14, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marz (Int J Cars (2014) 9: 759-768) in view of Pandey et al (US 2016/0220228 A1 A1, 2014).
Regarding claim 1, Marz discloses, An ultrasound probe for use in an ultrasound imaging system, (Abstract; “To address this issue, we propose an interventional imaging system based on a mobile electromagnetic (EM) field generator (FG) attached to a US probe.) comprising:
a probe housing; (see re-produced Fig. 1 below)
an ultrasound transducer array mounted to the probe housing (Page 766 paragraph 1: n traditional setups, constant field shifts are eliminated by subtracting the reported coordinates of the transducer from those of the instrument.”); see description of Fig 1; “large curved array type US probe”), the ultrasound transducer array configured to generate an ultrasound field-of-view volume; (Page 761. Paragraph 3 left col; The region covered by the US image does not usually extend more than 19 cm from the probe, a distance which is suitable for the tracking volume); and
an electromagnetic locator field generator mounted to the probe housing (field generator (FG) see re-produced Fig. 1 below), the electromagnetic locator field generator configured to generate an electromagnetic locator field volume (Page 761 paragraph 2 left col; “The FG projects a tracking volume with a diameter of 220mm and a depth of 185mm using an alternating current (AC) field.”), 
Marz fails to discloses, wherein the electromagnetic locator field generator has a plurality of electromagnetic coils incorporated into a material that forms the probe housing.
However, in the same field of the endeavor, Pandey discloses, an ultrasound probe having an ultrasonic transducer and electromagnet within the probe. Specifically Pandey discloses, wherein the electromagnetic locator field generator has a plurality of electromagnetic coils incorporated into a material that forms the probe housing. (0035; “Mounted within the housing 10 there are also two electromagnets 24, 26”)
	It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of the modified combination of references as outlined above with Pandey electromagnet within the probe because doing so would provide a deflecting force on the beam (0035 of Pandey)

Regarding claim 4, Marz as modified discloses all the elements of claim 1, further Marz discloses, wherein the ultrasound probe housing includes a handle portion and a head portion, and wherein each of the ultrasound transducer array and the electromagnetic locator field generator is located in the head portion. (Fig. 1 Compact field generator (FG) and Ultrasound (US) probe) (Page 761 Paragraph 1 left col; It is operated with an NDI Aurora tracking system that supports simultaneous tracking of up to eight sensors.) (Refer to Fig. 1 highlighted below)


    PNG
    media_image1.png
    4
    7
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    324
    367
    media_image2.png
    Greyscale


Figure 1: Fig. 1 Compact field generator (FG) and Ultrasound (US) probe

Regarding claim 6, Marz as modified discloses all the elements of claim 1, respectively above, further Marz discloses, wherein a first Z-axis of the electromagnetic (see re-produced Fig. 1 above: Fig. 1 Compact field generator (FG) and Ultrasound (US) probe) 

    PNG
    media_image3.png
    381
    352
    media_image3.png
    Greyscale
	
					Figure 1. 

Regarding claim 8, Marz teaches an ultrasound probe for use in an ultrasound imaging system (Abstract; “To address this issue, we propose an interventional imaging system based on a mobile electromagnetic (EM) field generator (FG) attached to a US probe.), comprising:
a probe housing; (see re-produced Fig. 1 below)
an ultrasound transducer array mounted to the probe housing (Page 766 paragraph 1: n traditional setups, constant field shifts are eliminated by subtracting the reported coordinates of the transducer from those of the instrument.”); see description of Fig 1; “large curved array type US probe”), the ultrasound transducer array configured to generate an ultrasound field-of-view volume (Page 761. Paragraph 3 left col; The region covered by the US image does not usually extend more than 19 cm from the probe, a distance which is suitable for the tracking volume); and
Marz fails to teach the following: 
a plurality of electromagnetic coils mounted to the probe housing, the plurality of
electromagnetic coils configured to generate an electromagnetic locator field volume, wherein the ultrasound transducer array and the plurality of electromagnetic coils are arranged such that an entirety of the ultrasound field-of-view volume is located within the electromagnetic locator field volume.
However, in the same field of the endeavor, Pandey discloses, an ultrasound probe having an ultrasonic transducer and electromagnet within the probe. Specifically Pandey discloses,
a plurality of electromagnetic coils mounted to the probe housing (0035; “Mounted within the housing 10 there are also two electromagnets 24, 26”), the plurality of electromagnetic coils (0035; “Mounted within the housing 10 there are also two electromagnets 24, 26”) configured to generate an electromagnetic locator field volume (0037-0039; “magnet field…coils…electromagnetic”), wherein the ultrasound transducer array and the plurality of electromagnetic coils are arranged such that an entirety of the ultrasound field-of-view volume is located within the electromagnetic locator field volume. (see re-produced Fig. 1 below)

    PNG
    media_image4.png
    620
    645
    media_image4.png
    Greyscale

It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of the modified combination of references as outlined above with Pandey electromagnet within the probe because doing so would provide a deflecting force on the beam (0035 of Pandey)
	




(see re-produced Fig. 1 above: Fig. 1 Compact field generator (FG) and Ultrasound (US) probe) 

    PNG
    media_image3.png
    381
    352
    media_image3.png
    Greyscale
	
					Figure 1. 

Regarding claim 13, Marz as modified discloses all the elements of claim 8, Pandey further discloses,
wherein each of the plurality of electromagnetic coils is incorporated into a material that forms the probe housing.
Pandey discloses, an ultrasound probe having an ultrasonic transducer and electromagnet within the probe. Specifically Pandey discloses, wherein the electromagnetic locator field generator has a plurality of electromagnetic coils (0035; “Mounted within the housing 10 there are also two electromagnets 24, 26”)
	It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of the modified combination of references as outlined above with Pandey electromagnet within the probe because doing so would provide a deflecting force on the beam (0035 of Pandey)

Regarding claim 14, Marz discloses, An ultrasound imaging system (Abstract; “To address this issue, we propose an interventional imaging system based on a mobile electromagnetic (EM) field generator (FG) attached to a US probe.), comprising:
an ultrasound console having a graphical user interface; (see re-produced Fig. 4 below)

    PNG
    media_image5.png
    272
    265
    media_image5.png
    Greyscale


an interventional medical device (see re-produced Fig. 2 below; FG) communicatively coupled to the ultrasound console (see re-produced Fig. 2 below), the interventional medical device having a tracking element(Page 761 paragraph 2 left col; “The FG projects a tracking volume with a diameter of 220mm and a depth of 185mm using an alternating current (AC) field.”),; and
an ultrasound probe communicatively coupled to the ultrasound console (see re-produced Fig. 2 below), the ultrasound probe including:

    PNG
    media_image6.png
    359
    326
    media_image6.png
    Greyscale

a probe housing; (see re-produced Fig. 1 above)
an ultrasound transducer array mounted to the probe housing (Page 766 paragraph 1: n traditional setups, constant field shifts are eliminated by subtracting the reported coordinates of the transducer from those of the instrument.”); see description of Fig 1; “large curved array type US probe”), the ultrasound transducer array configured to generate an ultrasound field-of-view volume (Page 761. Paragraph 3 left col; The region covered by the US image does not usually extend more than 19 cm from the probe, a distance which is suitable for the tracking volume); and
Marz further discloses, an electromagnetic locator field generator that generate an electromagnetic locator field volume for identifying a location of the tracking element (Page 761. Paragraph 3 left col; The region covered by the US image does not usually extend more than 19 cm from the probe, a distance which is suitable for the tracking volume; [also see associated paragraphs with tracking])
Marz fails to discloses, 
electromagnetic coils that are mounted to the probe housing of the ultrasound probe,
the plurality of electromagnetic coils configured to generate an electromagnetic
locator field volume.
However, in the same field of the endeavor, Pandey discloses, an ultrasound probe having an ultrasonic transducer and electromagnet within the probe. Specifically Pandey discloses,
a plurality of electromagnetic coils mounted to the probe housing (0035; “Mounted within the housing 10 there are also two electromagnets 24, 26”), the plurality of electromagnetic coils (0035; “Mounted within the housing 10 there are also two electromagnets 24, 26”) configured to generate an electromagnetic locator field volume (0037-0039; “magnet field…coils…electromagnetic”), wherein the ultrasound transducer array and the plurality of electromagnetic coils are arranged such that an entirety of the ultrasound field-of-view volume is located within the electromagnetic locator field volume. (see re-produced Fig. 1 below)
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of the modified combination of references as outlined above with Pandey electromagnet within the probe because doing so would provide a deflecting force on the beam (0035 of Pandey)

    PNG
    media_image4.png
    620
    645
    media_image4.png
    Greyscale

It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of the modified combination of references as outlined above with Pandey electromagnet within the probe because doing so would provide a deflecting force on the beam (0035 of Pandey)

Regarding claim 17, Marz as modified discloses all the elements of claim 14, further Marz discloses, wherein the ultrasound probe housing includes a handle portion and a head portion, and wherein each of the ultrasound transducer array and the electromagnetic locator field generator is located in the head portion. (Fig. 1 Compact field generator (FG) and Ultrasound (US) probe) (Page 761 Paragraph 1 left col; It is operated with an NDI Aurora tracking system that supports simultaneous tracking of up to eight sensors.) (Refer to Fig. 1 highlighted below)


    PNG
    media_image1.png
    4
    7
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    324
    367
    media_image2.png
    Greyscale


Figure 1: Fig. 1 Compact field generator (FG) and Ultrasound (US) probe


Claim 2, 3, 9, 12, and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marz in view of Pandey, as applied to claims 1, 8 , and 14, respectively above, in further view of Petersen (US 20090289621 A1, 2009).
Regarding claim 2, Marz as modified discloses all the elements of claim 1, Marz fails to disclose, wherein the plurality of electromagnetic coils is three.
However, in the same field of the endeavor, Petersen discloses, a probe and coil fixed thereto for establishing the spatial location of a probe body and method of fixedly (0054; “coils 335a-335d”; see re-produced Fig. 3b below)
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of the modified combination of references as outlined above with Petersen disclosure of three electromagnetic coils seen as a plurality of electromagnetic coils of the ultrasound transducer array because doing so would improve triangulating a region of interest (0045 of Petersen). 

Regarding claim 3, Marz as modified discloses all the elements of claim 1, 
The above noted combination teaches all the above except for, wherein the plurality of electromagnetic coils is three and the three electromagnetic coils are arranged in a triangle arrangement that defines a plane that is parallel to a plane of the ultrasound transducer array. 
However, in the same field of the endeavor, Petersen discloses, a probe and coil fixed thereto for establishing the spatial location of a probe body and method of fixedly position a magnetic generating means and a system for optioning geometrical data related to a cavity. Specifically, Petersen discloses, wherein the plurality of electromagnetic coils is three and the three electromagnetic coils (0054; “coils 335a-335d”; see re-produced Fig. 3b below) are arranged in a triangle arrangement (0054; “coils 335a-335d”; see re-produced Fig. 3b below) that defines a plane that is parallel to a plane of the ultrasound transducer array. (0005; “Thereby an accurate position of the magnetic field generated by the means coil is obtained. This accurate positioning is with respect to, for example, the probe and/or a distal light-emitting end of the probe.” [hence the transducer array is located at the end of the probe]; 0054; “The coils 335a-335d are placed such that the magnetic field generated by each of the four coils is directed in a plane perpendicular to the longitudinal axis 301 of the probe 300 such as for example indicated by the magnetic field vectors B1-B4 generated by the coils 335a-335d, respectively.”; 0055; “If the probe 300 comprises more than one coil for generating a magnetic field, such as for example four coils generating magnetic fields vectors B1-B4, respectively, then the four coils may be identical to each other e.g. generating identical magnetic fields when a current is passed through the coils and/or comprising the same number of turns and/or comprising the same wire diameter size etc. Alternatively, the four coils may be different from each other e.g. generating different magnetic fields when a current is passed through the coils and/or comprising a different number of turns and/or comprising the different wire diameter size etc. Alternatively, the probe may comprise a number of identical coils, e.g. two identical coils, and a number of different coils, e.g. two coils different from each other and different from the two identical coils.”; see re-produced Fig. 3b below)

    PNG
    media_image7.png
    332
    587
    media_image7.png
    Greyscale

It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of the modified combination of references as outlined above with Petersen disclosure of are arranged in a triangle arrangement that defines a plane that is parallel to a plane of the ultrasound transducer array because doing so would improve triangulating a region of interest (0045 of Petersen). 

Regarding claim 9, Marz as modified discloses all the elements of claim 1, Pandey further discloses, wherein the plurality of electromagnetic coils 
(0035; “Mounted within the housing 10 there are also two electromagnets 24, 26”)
	It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of the modified combination of references as outlined above with Pandey electromagnet within the probe because doing so would provide a deflecting force on the beam (0035 of Pandey)
The above noted combination teaches all the above except for:

However, in the same field of the endeavor, Petersen discloses, a probe and coil fixed thereto for establishing the spatial location of a probe body and method of fixedly position a magnetic generating means and a system for optioning geometrical data related to a cavity. Specifically, Petersen discloses, wherein the plurality of electromagnetic coils is three and the three electromagnetic coils (0054; “coils 335a-335d”; see re-produced Fig. 3b below) are arranged in a triangle arrangement (0054; “coils 335a-335d”; see re-produced Fig. 3b below) that defines a plane that is parallel to a plane of the ultrasound transducer array. (0005; “Thereby an accurate position of the magnetic field generated by the means coil is obtained. This accurate positioning is with respect to, for example, the probe and/or a distal light-emitting end of the probe.” [hence the transducer array is located at the end of the probe]; 0054; “The coils 335a-335d are placed such that the magnetic field generated by each of the four coils is directed in a plane perpendicular to the longitudinal axis 301 of the probe 300 such as for example indicated by the magnetic field vectors B1-B4 generated by the coils 335a-335d, respectively.”; 0055; “If the probe 300 comprises more than one coil for generating a magnetic field, such as for example four coils generating magnetic fields vectors B1-B4, respectively, then the four coils may be identical to each other e.g. generating identical magnetic fields when a current is passed through the coils and/or comprising the same number of turns and/or comprising the same wire diameter size etc. Alternatively, the four coils may be different from each other e.g. generating different magnetic fields when a current is passed through the coils and/or comprising a different number of turns and/or comprising the different wire diameter size etc. Alternatively, the probe may comprise a number of identical coils, e.g. two identical coils, and a number of different coils, e.g. two coils different from each other and different from the two identical coils.”; see re-produced Fig. 3b below)

    PNG
    media_image7.png
    332
    587
    media_image7.png
    Greyscale

It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of the modified combination of references as outlined above with Petersen disclosure of are arranged in a triangle arrangement that defines a plane that is parallel to a plane of the ultrasound transducer array because doing so would improve triangulating a region of interest (0045 of Petersen). 

Regarding claim 12, Marz as modified discloses all the elements of claim 8, 
Pandey further discloses, plurality of electromagnetic coils (0035; “Mounted within the housing 10 there are also two electromagnets 24, 26”)

	The above noted combination teaches all the above except for: wherein the plurality of electromagnetic coils are arranged in a triangle arrangement that defines a plane that is non-parallel to a plane of the ultrasound transducer array. 
However, in the same field of the endeavor, Petersen discloses, a probe and coil fixed thereto for establishing the spatial location of a probe body and method of fixedly position a magnetic generating means and a system for optioning geometrical data related to a cavity. Specifically, Petersen discloses, are arranged in a triangle arrangement (0054; “coils 335a-335d”; see re-produced Fig. 3b below) that defines a plane that is parallel to a plane of the ultrasound transducer array. (0005; “Thereby an accurate position of the magnetic field generated by the means coil is obtained. This accurate positioning is with respect to, for example, the probe and/or a distal light-emitting end of the probe.” [hence the transducer array is located at the end of the probe]; 0054; “The coils 335a-335d are placed such that the magnetic field generated by each of the four coils is directed in a plane perpendicular to the longitudinal axis 301 of the probe 300 such as for example indicated by the magnetic field vectors B1-B4 generated by the coils 335a-335d, respectively.”; 0055; “If the probe 300 comprises more than one coil for generating a magnetic field, such as for example four coils generating magnetic fields vectors B1-B4, respectively, then the four coils may be identical to each other e.g. generating identical magnetic fields when a current is passed through the coils and/or comprising the same number of turns and/or comprising the same wire diameter size etc. Alternatively, the four coils may be different from each other e.g. generating different magnetic fields when a current is passed through the coils and/or comprising a different number of turns and/or comprising the different wire diameter size etc. Alternatively, the probe may comprise a number of identical coils, e.g. two identical coils, and a number of different coils, e.g. two coils different from each other and different from the two identical coils.” see figure 3B for triangular arrangement)
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of the modified combination of references as outlined above with Petersen disclosure of are arranged in a triangle arrangement that defines a plane that is non-parallel to a plane of the ultrasound transducer array because doing so would improve triangulating a region of interest (0045 of Petersen). 

Regarding claim 15, Marz as modified discloses all the elements of claim 14, Marz fails to discloses, wherein the plurality of electromagnetic coils is three.
However, in the same field of the endeavor, Petersen discloses, a probe and coil fixed thereto for establishing the spatial location of a probe body and method of fixedly position a magnetic generating means and a system for optioning geometrical data related to a cavity. Specifically, Petersen discloses, wherein the plurality of electromagnetic coils is three and the three electromagnetic coils (0054; “coils 335a-335d”; see re-produced Fig. 3b below)


Regarding claim 16, Marz as modified discloses all the elements of claim 15, Petersen further discloses, a probe and coil fixed thereto for establishing the spatial location of a probe body and method of fixedly position a magnetic generating means and a system for optioning geometrical data related to a cavity. Specifically, Petersen discloses, wherein the three electromagnetic coils are arranged in a triangle arrangement (0054; “coils 335a-335d”; see re-produced Fig. 3b below) that defines a plane that is parallel to a plane of the ultrasound transducer array. (0005; “Thereby an accurate position of the magnetic field generated by the means coil is obtained. This accurate positioning is with respect to, for example, the probe and/or a distal light-emitting end of the probe.” [hence the transducer array is located at the end of the probe]; 0054; “The coils 335a-335d are placed such that the magnetic field generated by each of the four coils is directed in a plane perpendicular to the longitudinal axis 301 of the probe 300 such as for example indicated by the magnetic field vectors B1-B4 generated by the coils 335a-335d, respectively.”; 0055; “If the probe 300 comprises more than one coil for generating a magnetic field, such as for example four coils generating magnetic fields vectors B1-B4, respectively, then the four coils may be identical to each other e.g. generating identical magnetic fields when a current is passed through the coils and/or comprising the same number of turns and/or comprising the same wire diameter size etc. Alternatively, the four coils may be different from each other e.g. generating different magnetic fields when a current is passed through the coils and/or comprising a different number of turns and/or comprising the different wire diameter size etc. Alternatively, the probe may comprise a number of identical coils, e.g. two identical coils, and a number of different coils, e.g. two coils different from each other and different from the two identical coils.”; see re-produced Fig. 3b below)

    PNG
    media_image7.png
    332
    587
    media_image7.png
    Greyscale

It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of the modified combination of references as outlined above with Petersen disclosure of are arranged in a triangle arrangement that defines a plane that is parallel to a plane of the ultrasound transducer array because doing so would improve triangulating a region of interest (0045 of Petersen). 


	The above noted combination teaches all the above except for: wherein the plurality of electromagnetic coils is three electromagnetic coils and wherein the three electromagnetic coils are arranged in a triangle arrangement that defines a plane that is non-parallel to a plane of the ultrasound transducer array. 
However, in the same field of the endeavor, Petersen discloses, a probe and coil fixed thereto for establishing the spatial location of a probe body and method of fixedly position a magnetic generating means and a system for optioning geometrical data related to a cavity. Specifically, Petersen discloses, three electromagnetic coils (0054; “coils 335a-335d”; see re-produced Fig. 3b below) are arranged in a triangle arrangement (0054; “coils 335a-335d”; see re-produced Fig. 3b below) that defines a plane that is parallel to a plane of the ultrasound transducer array. (0005; “Thereby an accurate position of the magnetic field generated by the means coil is obtained. This accurate positioning is with respect to, for example, the probe and/or a distal light-emitting end of the probe.” [hence the transducer array is located at the end of the probe]; 0054; “The coils 335a-335d are placed such that the magnetic field generated by each of the four coils is directed in a plane perpendicular to the longitudinal axis 301 of the probe 300 such as for example indicated by the magnetic field vectors B1-B4 generated by the coils 335a-335d, respectively.”; 0055; “If the probe 300 comprises more than one coil for generating a magnetic field, such as for example four coils generating magnetic fields vectors B1-B4, respectively, then the four coils may be identical to each other e.g. generating identical magnetic fields when a current is passed through the coils and/or comprising the same number of turns and/or comprising the same wire diameter size etc. Alternatively, the four coils may be different from each other e.g. generating different magnetic fields when a current is passed through the coils and/or comprising a different number of turns and/or comprising the different wire diameter size etc. Alternatively, the probe may comprise a number of identical coils, e.g. two identical coils, and a number of different coils, e.g. two coils different from each other and different from the two identical coils.” see figure 3B for triangular arrangement)
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of the modified combination of references as outlined above with Petersen disclosure of are arranged in a triangle arrangement that defines a plane that is non-parallel to a plane of the ultrasound transducer array because doing so would improve triangulating a region of interest (0045 of Petersen). 

Claim 5, 7, 11, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marz in view of Pandey, as applied to claim 1, above, in further view of Silverstein et al (US 20120143029 A1, 2012) (hereinafter Silverstein).
Regarding claim 5, Marz as modified discloses all the elements of claim 1, The above noted combination teaches all the above except for:
wherein the ultrasound probe housing includes a handle portion and a head portion and wherein the ultrasound transducer array is located in the head portion and the electromagnetic locator field generator is located in the handle portion.
(see re-produced Fig. 30 below) and wherein the ultrasound transducer array is located in the head portion  (0166; a head 1180 that houses a piezoelectric array) and the electromagnetic locator field generator (EM Coil 1290; 0204; “EM frequency/frequencies emitted by the EM coil 1290”) is located in the handle portion (see re-produced Fig. 30 below). 

    PNG
    media_image8.png
    519
    591
    media_image8.png
    Greyscale

It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to have modified Marz ultrasound transducer array and electromagnetic locator field generator placement to be in view of Silverstein known method of a ultrasound transducer array located in the head portion and electromagnetic generator at the handle portion. Doing so would improve detecting 

Regarding claim 7, Marz as modified discloses all the elements claim 1, 
The above noted combination teaches all the above except for: 
wherein a first three-axis origin is defined in a central portion of the electromagnetic locator field volume and a second three-axis origin is defined in the ultrasound field-of-view volume, wherein the second three-axis origin of the ultrasound field-of-view volume is positioned to be coincident with the first three-axis origin of the electromagnetic locator field volume. 
However, in the same field of the endeavor, Silverstein discloses, a system and method for guiding a medical instrument. Specifically, Silverstein discloses wherein a first three-axis origin is defined in a central portion of the electromagnetic locator field volume (see three axis 1290, see figure 30, [also see associated paragraphs]) and a second three-axis origin is defined in the ultrasound field-of-view volume (see ultrasound field of view; see figure 30 [also see associated paragraphs] and paragraphs see Figs e.g. 22a-22b, 23a-23b), wherein the second three-axis origin of the ultrasound field-of-view volume is positioned to be coincident with the first three-axis origin of the electromagnetic locator field volume. ([see for example z-axis of EM coil and see ultrasound z-axis, see figure 30 [also see associated paragraphs], the Z-axis in the EM coil field of view volume and Z-axis of the ultrasound field of view volume are coincident]) 


Regarding claim 11, Marz as modified discloses all the elements of claim 8, 
The above noted combination teaches all the above except for: 
wherein a first three-axis origin is defined in a central portion of the electromagnetic locator field volume and a second three-axis origin is defined in the ultrasound field-of-view volume, wherein the second three-axis origin of the ultrasound field-of-view volume is positioned to be coincident with the first three-axis origin of the electromagnetic locator field volume. 
However, in the same field of the endeavor, Silverstein discloses, a system and method for guiding a medical instrument. Specifically, Silverstein discloses wherein a first three-axis origin is defined in a central portion of the electromagnetic locator field volume (see three axis 1290, see figure 30, [also see associated paragraphs]) and a second three-axis origin is defined in the ultrasound field-of-view volume (see ultrasound field of view; see figure 30 [also see associated paragraphs] and paragraphs see Figs e.g. 22a-22b, 23a-23b), wherein the second three-axis origin of the ultrasound field-of-view volume is positioned to be coincident with the first three-axis origin of the electromagnetic locator field volume. ([see for example z-axis of EM coil and see ultrasound z-axis, see figure 30 [also see associated paragraphs], the Z-axis in the EM coil field of view volume and Z-axis of the ultrasound field of view volume are coincident]) 
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of the modified combination of references as outlined above with Silverstein wherein the Z-axis of the EM field of volume and ultrasound field of volume coincident because doing so would improve detecting the position, orientation, and the movement of a medical device during ultrasound imaging procedures (Silverstein, 0169).

Regarding claim 19, Marz as modified discloses all the elements of claim 18, 
The above noted combination teaches all the above except for:
wherein the ultrasound probe housing includes a handle portion and a head portion and wherein the ultrasound transducer array is located in the head portion  and the electromagnetic locator field generator is located in the handle portion.
However, in the same field of the endeavor, Silverstein discloses, a system and method for guiding a medical instrument. Specifically, Silverstein discloses wherein the ultrasound probe housing includes a handle portion and a head portion (see re-produced Fig. 30 below) and wherein the ultrasound transducer array is located in the head portion  (0166; a head 1180 that houses a piezoelectric array) and the electromagnetic locator field generator (EM Coil 1290; 0204; “EM frequency/frequencies emitted by the EM coil 1290”) is located in the handle portion (see re-produced Fig. 30 below). 

    PNG
    media_image8.png
    519
    591
    media_image8.png
    Greyscale

It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to have modified Marz ultrasound transducer array and electromagnetic locator field generator placement to be in view of Silverstein known method of a ultrasound transducer array located in the head portion and electromagnetic generator at the handle portion. Doing so would improve detecting the position, orientation, and the movement of a medical device during ultrasound imaging procedures (Silverstein, 0169)

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marz in view of Pandey, as applied to claim 14, above, in further view of Petersen (US 20090289621 A1, 2009) in view Silverstein et al (US 20120143029 A1, 2012) (hereinafter Silverstein)

The above noted combination teaches all the above except for: 
wherein the electromagnetic locator field generator includes a current driver circuit electrically coupled to each of the plurality of electromagnetic coils, and
wherein a first three-axis origin is defined in a central portion of the electromagnetic locator field volume and a second three-axis origin is defined in the ultrasound field-of-view volume, wherein the second three-axis origin of the ultrasound field-of-view volume is positioned to be coincident with the first three-axis origin of the electromagnetic locator field volume. 
However, in the same field of the endeavor, Petersen discloses, a probe and coil fixed thereto for establishing the spatial location of a probe body and method of fixedly position a magnetic generating means and a system for optioning geometrical data related to a cavity. Specifically, Petersen discloses, wherein the electromagnetic locator field generator includes a current driver circuit electrically coupled to each of the plurality of electromagnetic coils, (0055; “If the probe 300 comprises more than one coil for generating a magnetic field, such as for example four coils generating magnetic fields vectors B1-B4, respectively, then the four coils may be identical to each other e.g. generating identical magnetic fields when a current is passed through the coils and/or comprising the same number of turns and/or comprising the same wire diameter size etc. Alternatively, the four coils may be different from each other e.g. generating different magnetic fields when a current is passed through the coils and/or comprising a different number of turns and/or comprising the different wire diameter size etc. Alternatively, the probe may comprise a number of identical coils, e.g. two identical coils, and a number of different coils, e.g. two coils different from each other and different from the two identical coils.”)
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of the modified combination of references as outlined above with Petersen disclosure the electromagnetic locator field generator includes a current driver circuit electrically coupled to each of the plurality of electromagnetic coils because doing so would provide different number or same number of turns to the coils (0055 of Petersen)
The above noted combination teaches all the above except for: 
wherein a first three-axis origin is defined in a central portion of the electromagnetic locator field volume and a second three-axis origin is defined in the ultrasound field-of-view volume, wherein the second three-axis origin of the ultrasound field-of-view volume is positioned to be coincident with the first three-axis origin of the electromagnetic locator field volume. 
However, in the same field of the endeavor, Silverstein discloses, a system and method for guiding a medical instrument. Specifically, Silverstein discloses wherein a first three-axis origin is defined in a central portion of the electromagnetic locator field volume (see three axis 1290, see figure 30, [also see associated paragraphs]) and a second three-axis origin is defined in the ultrasound field-of-view volume (see ultrasound field of view; see figure 30 [also see associated paragraphs] and paragraphs see Figs e.g. 22a-22b, 23a-23b), wherein the second three-axis origin of the ultrasound field-of-view volume is positioned to be coincident with the first three-axis ([see for example z-axis of EM coil and see ultrasound z-axis, see figure 30 [also see associated paragraphs], the Z-axis in the EM coil field of view volume and Z-axis of the ultrasound field of view volume are coincident]) 
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of the modified combination of references as outlined above with Silverstein wherein the Z-axis of the EM field of volume and ultrasound field of volume coincident because doing so would improve detecting the position, orientation, and the movement of a medical device during ultrasound imaging procedures (Silverstein, 0169). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Robinson whose telephone number is (571)272-9019.  The examiner can normally be reached on M-R 9:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Nicholas A Robinson/Examiner, Art Unit 3793                                                                                                                                                                                                        
/SERKAN AKAR/Acting Supervisory Patent Examiner of Art Unit 3793